DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to the application filed on April 13, 2022
Claims 1, 3-11, 13-17 and 19-23 is under examination.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/13/2022 has been entered.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4-11, 14-17 and 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Sarkar et al. (USP: 2013/0170350), in view of Guo et al. (USP: 2021/0006421). 

As per Claim 1 Sarkar teaches a method for detecting a quality of service of a service, wherein the method comprises: 
obtaining, by a packet sending device, detection indication information from a session management network entity (Paragraph 0010, 0041, 0088 a session management response to the MME 12. The QoS system 100 examines or parses this Create Bearer Response message to build bearer map table. receiving a packet identifying at least one application level characteristic of the packet modifying quality of service parameters of the packet based on the application level characteristic), wherein the detection indication information is based on at least one of a quality of service requirement, a local policy, or a local context of the service (Paragraph 0064, 0087 with required QoS parameters, the QoS system 100 sends diameter message authentication authorization request (AAR) to the PCRF 24. The AAR message may contain the service information needed, such as media type, media format, flow description, priority indication etc. ), and wherein the detection indication information comprises a detection type which indicates a type of quality of service detection(Paragraph 0016, 0048, 0049  the method for managing quality of service further determines the type of data within the packet after identifying the application level protocol. This type of flow would generally need a better QoS than other types of HTTP packets. The information on the flow characteristics is used to find what type of QCI is preferred or required for this flow, for example, jitter, latency, bandwidth requirement.);
sending, by the packet sending device, a detection packet to a packet receiving device based on the detection indication information (Paragraph 0010, 0020, 0038, 0050 -0052,0069 sending the packet to a destination with modified quality of service (QoS) parameters. The QoS management system is intended to detect specific application traffic flows and other policy conditions such as network congestions, usage, volume, rate, subscriber information, physical location, date, time and other like information to allow the system to obtain a macro perspective of the network and the traffic flow); 
receiving, by the packet receiving device, the detection packet from the packet sending device (Paragraph 0038, 0050-0053 The QoS management system is intended to detect specific application traffic flows and manipulate the QoS parameters by, for example, moving the associated flows to a more appropriate bearer or tunnel to match the traffic flows' QoS requirements0070); and 
detecting, by the packet receiving device, the quality of service of the service based on the detection packet (Paragraph 0052-0056, 0064 The QoS management system received the packets  and the packets are detected. The QoS management system manipulates the associated QoS parameters of the packets containing the data. The QoS change the tunnel endpoint identification associated with the packets). 
Sarkar may not explicitly disclose a session management network entity
Guo disclose a session management network entity (Paragraph 0008, 0016, 0028 receiving a first QoS identifier from the SMF, the first QoS identifier being a QoS identifier assigned to the session when the SMF establishes the session for transferring unstructured data for the UE; the determining a QoS identifier corresponding to downlink data in the session according to the indication information, a QoS control method applied to a session management function (SMF), comprising: determining indication information related to a QoS of a session for transferring unstructured data when establishing the session for transferring unstructured data for a user equipment (UE); and transmitting the indication information to a target node, and determining, by the target node, the QoS corresponding to the session according to the indication information.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sarkar to include a session management network entity as taught by Moon for reliability, to ensure that the QoS corresponding to the downlink data in the session according to the indication information sent by the SMF when establishing the session for transferring unstructured data for the UE. (See Guo Paragraph 0029). 


2. (Canceled)

As per Claim 4 Sarkar-Guo teaches the method of claim 1, wherein the detection indication information comprises a service type of the service (Paragraph 0004, 0041, 0048 A set of QoS parameters, often referred to as a QoS Class Index (QCI), which describe the type of service). 

As per Claim 5 Sarkar-Guo teaches the method of claim 1, wherein the detection indication information comprises a sending period of the detection packet (Paragraph 0043-0045, 0085, 0087 A logging module  is responsible for logging functions of the QoS management system like system start, down time, the QoS system  sends diameter message authentication authorization request (AAR). The AAR message may contain the service information needed, such as media type, media format, flow description, priority indication etc.). 

As per Claim 6 Sarkar-Guo teaches the method of claim 1, wherein the detection indication information comprises a service flow identifier of the service, and wherein the service flow identifier indicates a service flow of the service (Paragraph 0037- 0039, 0041, 0050 The flow policy identify policy requirements for identified traffic flows based on the static or dynamic information. The QoS management systems and methods described herein are able to identify an IP flow and are intended to better optimize traffic by being located and/or administrated within the network and not at an end-point of the network. quality of service (QoS) also includes a flow policy determination designed to determine if a policy is applicable to the packet. In some cases the flow policy). 

As per Claim 7 Sarkar-Guo teaches the method of claim 1, further comprising associating, by the packet sending device, the detection indication information with a service flow of the service (Paragraph 0050, 0087 The traffic flow is inspected by the QoS system. When the QoS determines that the traffic flow would benefit from being reprioritized, for example enhanced QoS is detected (based on parameters detected by the QoS system, for example the signature and other DPI techniques), the QoS management system. The flow policy determination module is included in this example of the QoS management module to identify policy requirements for identified traffic flows based on the static or dynamic information available in the system.). 

As per Claim 8 Sarkar-Guo teaches the method of claim 7, wherein the packet sending device comprises a terminal, a user plane function entity, a gateway, or a gateway user plane entity (Paragraph 0004 connection between a user's network equipment and a Packet Data Network Gateway (PGW). ) and the service flow comprises a service aggregation flow or a service subflow, (Paragraph 0004, 0006 A flow specification that describes the maximum bitrate (MBR) and/or guaranteed bitrate (GBR) of the aggregate traffic flow through the EBS bearer); or the packet sending device comprises an access device and the service flow comprises a service aggregation flow, and wherein associating the detection indication information with the service flow of the service comprises first steps or second steps, and wherein the first steps comprise: determining, by the packet sending device, the service flow of the service based on the detection indication information; generating, by the packet sending device, a context of the detection packet based on the detection indication information (Paragraph 0041-0046, 0048 According to policies that may be predefined and stored in the QoS, traffic flows identified as services that should receive a different QoS treatment than they are currently receiving may be moved to another bearer or tunnel. By being located between the endpoints of the traffic flow, the QoS management system may see and inspect GTP-C traffic. The QoS is designed to monitor and maintain accurate state of the EPS bearers created, their tunnel endpoint identification (TEID) and the QoS parameters associated with the bearers. By inspecting GTP--User Data Tunneling (GTP-U) payload, a tunneling protocol); and storing, by the packet sending device, the context of the detection packet into a context of the service flow of the service, and wherein the second steps comprise: determining, by the packet sending device, the service flow of the service based on the detection indication information; and generating, by the packet sending device, a context of the detection packet based on the detection indication information, wherein the context of the detection packet comprises a service flow identifier of the service (Paragraph  0004, 0039, 0048 for example, the Packet Data Network Gateway (PGW), the Serving Gateway (SGW), eNodeB, and the like, the QCI points to more detailed pre-configured QoS attributes, for example, maximum delay, residual error rate, etc. These QoS attributes characterize the type of transport service provided ). 

As per Claim 9 Sarkar-Guo teaches the method of claim 7, wherein the packet sending device comprises an access device, wherein the service flow comprises a service subflow, wherein associating the detection indication information with the service flow of the service comprises first steps or second steps, and wherein the first steps comprise: determining, by the packet sending device based on the detection indication information, a service aggregation flow to which the service flow of the service belongs; generating, by the packet sending device, a context of the detection packet based on the detection indication information; and storing, by the packet sending device, the context of the detection packet into a local context of the service aggregation flow, and wherein the scond steps comprise: determining, by the packet sending device based on the detection indication information, a service aggregation flow to which the service flow of the service belongs; and generating, by the packet sending device, a context of the detection packet based on the detection indication information, wherein the context of the detection packet comprises a service flow identifier of the service aggregation flow (Paragraph 0037, 0039, 0087 the QoS system sends diameter message authentication authorization request (AAR) to the PCRF 24. The AAR message may contain the service information needed, such as media type, media format, flow description, priority indication etc. provide different QoS parameters by, for example, redirecting detected application traffic to a bearer with higher or lower QoS parameter. The switching of the bearer. The QoS management system and methods may vary by network operator since the policy conditions, types and tiers of subscribers and traffic may also vary. The systems and methods are also intended to adapt to changes in policy and usage patterns. The systems and methods described herein are adapted to provide different QoS parameters by, for example, redirecting detected application traffic to a bearer with higher or lower QoS parameter. ). 

As per Claim 10 Sarkar teaches a detection system for detecting a quality of service of a service, wherein the detection system comprises (Paragraph 0026 FIG. 2 illustrates an example of a QoS management system): 
a packet sending device configured to:
 obtain detection indication information from a session management network entity (Paragraph 0010, 0041 receiving a packet identifying at least one application level characteristic of the packet modifying quality of service parameters of the packet based on the application level characteristic)wherein the detection indication information is based on at least one of a quality of service requirement, a local policy, or a local context of the service(Paragraph 0064, 0087 with required QoS parameters, the QoS system 100 sends diameter message authentication authorization request (AAR) to the PCRF 24. The AAR message may contain the service information needed, such as media type, media format, flow description, priority indication etc. ), and wherein the detection indication information comprises a detection type which indicates a type of quality of service detection(Paragraph 0016, 0048, 0049  the method for managing quality of service further determines the type of data within the packet after identifying the application level protocol. This type of flow would generally need a better QoS than other types of HTTP packets. The information on the flow characteristics is used to find what type of QCI is preferred or required for this flow, for example, jitter, latency, bandwidth requirement.);and 
send a detection packet to a packet receiving device based on the detection indication information (Paragraph 0010, 0020, 0038, 0050 -0052,0069 sending the packet to a destination with modified quality of service (QoS) parameters. The QoS management system is intended to detect specific application traffic flows and other policy conditions such as network congestions, usage, volume, rate, subscriber information, physical location, date, time and other like information to allow the system to obtain a macro perspective of the network and the traffic flow); and 
a packet receiving device configured to: 
receive the detection packet from the packet sending device  (Paragraph 0038, 0050-0053 The QoS management system is intended to detect specific application traffic flows and manipulate the QoS parameters by, for example, moving the associated flows to a more appropriate bearer or tunnel to match the traffic flows' QoS requirements0070); and
 detect the quality of service of the service based on the detection packet(Paragraph 0052-0056, 0064 The QoS management system received the packets  and the packets are detected. The QoS management system manipulates the associated QoS parameters of the packets containing the data. The QoS change the tunnel endpoint identification associated with the packets). 
Sarkar may not explicitly disclose a session management network entity
Guo disclose a session management network entity (Paragraph 0008, 0016, 0028 receiving a first QoS identifier from the SMF, the first QoS identifier being a QoS identifier assigned to the session when the SMF establishes the session for transferring unstructured data for the UE; the determining a QoS identifier corresponding to downlink data in the session according to the indication information, a QoS control method applied to a session management function (SMF), comprising: determining indication information related to a QoS of a session for transferring unstructured data when establishing the session for transferring unstructured data for a user equipment (UE); and transmitting the indication information to a target node, and determining, by the target node, the QoS corresponding to the session according to the indication information.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sarkar to include a session management network entity as taught by Moon for reliability, to ensure that the QoS corresponding to the downlink data in the session according to the indication information sent by the SMF when establishing the session for transferring unstructured data for the UE. (See Guo Paragraph 0029). 


As per Claim 11 Sarkar-Guo teaches the detection system of claim 10, wherein the session management network entity is configured to send the detection indication information to the packet sending device  (Paragraph 0016, 0048, 0049  the method for managing quality of service further determines the type of data within the packet after identifying the application level protocol. This type of flow would generally need a better QoS than other types of HTTP packets. The information on the flow characteristics is used to find what type of QCI is preferred or required for this flow, for example, jitter, latency, bandwidth requirement.). 

12. (Canceled)

As per Claim 14 Sarkar-Guo teaches the detection system of claim 10, wherein the detection indication information further comprises a service type of the service(Paragraph 0004, 0041, 0048 A set of QoS parameters, often referred to as a QoS Class Index (QCI), which describe the type of service). 

As per Claim 15 Sarkar-Guo teaches the detection system of claim 10, wherein the detection indication information further comprises a sending period of the detection packet (Paragraph 0043-0045, 0085, 0087 A logging module  is responsible for logging functions of the QoS management system like system start, down time, the QoS system  sends diameter message authentication authorization request (AAR). The AAR message may contain the service information needed, such as media type, media format, flow description, priority indication etc.). 

As per Claim 16 Sarkar-Guo teaches the detection system of claim 10, wherein the detection indication information comprises a service flow identifier of the service, and wherein the service flow identifier indicates a service flow of the service (Paragraph 0037- 0039, 0041, 0050 The flow policy identify policy requirements for identified traffic flows based on the static or dynamic information. The QoS management systems and methods described herein are able to identify an IP flow and are intended to better optimize traffic by being located and/or administrated within the network and not at an end-point of the network. quality of service (QoS) also includes a flow policy determination designed to determine if a policy is applicable to the packet. In some cases the flow policy). 

As per Claim 17 Sarkar teaches a packet sending device comprising:
 at least one processor (Paragraph 0043 contain a storage or memory component as well as a processor); and 
a memory configured to store computer-executable instructions, which when executed by the at least one processor, cause the packet sending device to (Paragraph 0043contain a storage or memory component as well as a processor): obtain detection indication information from a session management network entity(Paragraph 0010, 0020, 0038, 0050 -0052,0069 sending the packet to a destination with modified quality of service (QoS) parameters. The QoS management system is intended to detect specific application traffic flows and other policy conditions such as network congestions, usage, volume, rate, subscriber information, physical location, date, time and other like information to allow the system to obtain a macro perspective of the network and the traffic flow), wherein the detection indication information is based on at least one of a quality of service requirement, a local policy, or a local context of the service(Paragraph 0064, 0087 with required QoS parameters, the QoS system 100 sends diameter message authentication authorization request (AAR) to the PCRF 24. The AAR message may contain the service information needed, such as media type, media format, flow description, priority indication etc. ), and wherein the detection indication information comprises a detection type which indicates a type of quality of service detection(Paragraph 0016, 0048, 0049  the method for managing quality of service further determines the type of data within the packet after identifying the application level protocol. This type of flow would generally need a better QoS than other types of HTTP packets. The information on the flow characteristics is used to find what type of QCI is preferred or required for this flow, for example, jitter, latency, bandwidth requirement.); and 
send a detection packet to a packet receiving device based on the detection indication information, wherein the detection packet is for detecting a quality of service of a service(Paragraph 0052-0056, 0064 The QoS management system received the packets  and the packets are detected. The QoS management system manipulates the associated QoS parameters of the packets containing the data. The QoS change the tunnel endpoint identification associated with the packets). 
Sarkar may not explicitly disclose a session management network entity
Guo disclose a session management network entity (Paragraph 0008, 0016, 0028 receiving a first QoS identifier from the SMF, the first QoS identifier being a QoS identifier assigned to the session when the SMF establishes the session for transferring unstructured data for the UE; the determining a QoS identifier corresponding to downlink data in the session according to the indication information, a QoS control method applied to a session management function (SMF), comprising: determining indication information related to a QoS of a session for transferring unstructured data when establishing the session for transferring unstructured data for a user equipment (UE); and transmitting the indication information to a target node, and determining, by the target node, the QoS corresponding to the session according to the indication information.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sarkar to include a session management network entity as taught by Moon for reliability, to ensure that the QoS corresponding to the downlink data in the session according to the indication information sent by the SMF when establishing the session for transferring unstructured data for the UE. (See Guo Paragraph 0029). 


18. (Canceled)

As per Claim 20 Sarkar teaches the packet sending device of claim 17, wherein the detection indication information further comprises a service flow identifier of the service, and wherein the service flow identifier indicates a service flow of the service (Paragraph 0050, 0087 The traffic flow is inspected by the QoS system. When the QoS determines that the traffic flow would benefit from being reprioritized, for example enhanced QoS is detected (based on parameters detected by the QoS system, for example the signature and other DPI techniques), the QoS management system. The flow policy determination module is included in this example of the QoS management module to identify policy requirements for identified traffic flows based on the static or dynamic information available in the system.).

As per Claim 21 Sarkar teaches the method of claim 1, wherein the detection type is link connectivity detection (Paragraph 0039, 0061 The SGW further communicates with a Packet Data Network Gateway (PGW) that provides connectivity to an external packet data network, such as the Internet.  A user may be using the Internet to accomplish a file transfer through FTP and may simultaneously  ).

As per Claim 22 Sarkar teaches the method of claim 1, wherein the detection type is service transmission performance detection(Paragraph 0053, 0054, 0061 A tunnel endpoint identification / detection (TEID) management sub-module is adapted to perform tunnel endpoint identification switching for the flow, which modifies the bearer to divert traffic to a bearer with a new TEID with different QCI than previously set.).


Claims 3, 13, 19 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Sarkar et al.  (USP 2013/0170350) in view of Guo et al. (USP: 2021/0006421) and in further view of Zhai (USP 2007/0242620). 

As per Claim 3 Sarkar-Guo teaches the method of claim 1, However Sarkar-Guo may not explicitly disclose wherein the detection type is loopback detection, to measure at least one of the loopback delay or an end -end-end delay. 
Zhai discloses wherein the detection type is loopback detection (Paragraph 0031, 0054 The loopback request packet passes the detection,the sender sends the loopback request packet constructed according to Table 1 carrying the Timestamp Sent, the BIP 16 and the sequence number; upon receiving the loopback request packet, the receiver detects the validity according to the BIP 16 carried in the loopback request packet and detects whether the frame loss occurs according to the sequence number carried in the loopback request packet. the unidirectional frame delay parameter may be obtained according to the Timestamp Sent carried in the loopback request packet and the time when the receiver receives the loopback request packet). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sarkar-Guo to include loopback detection as taught by Zhai for reliability, to ensure that the performance parameter measurement packet may be a loopback request packet or a loopback reply packet. (See Zhai Paragraph 0022).

As per Claim 13 Sarkar-Guo teaches the detection system of claim 17, However Sarkar-Guo may not explicitly disclose wherein the detection type is loopback detection. 
Zhai discloses wherein the detection type is loopback detection (Paragraph 0031, 0054 The loopback request packet passes the detection,the sender sends the loopback request packet constructed according to Table 1 carrying the Timestamp Sent, the BIP 16 and the sequence number; upon receiving the loopback request packet, the receiver detects the validity according to the BIP 16 carried in the loopback request packet and detects whether the frame loss occurs according to the sequence number carried in the loopback request packet. the unidirectional frame delay parameter may be obtained according to the Timestamp Sent carried in the loopback request packet and the time when the receiver receives the loopback request packet). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sarkar-Guo to include loopback detection as taught by Zhai for reliability, to ensure that the performance parameter measurement packet may be a loopback request packet or a loopback reply packet. (See Zhai Paragraph 0022).

As per Claim 19 Sarkar-Guo teaches the packet sending device of claim 18, However Sarkar-Guo may not explicitly disclose wherein the detection type is loopback detection .
Zhai discloses wherein the detection type is loopback detection (Paragraph 0031, 0054 The loopback request packet passes the detection,the sender sends the loopback request packet constructed according to Table 1 carrying the Timestamp Sent, the BIP 16 and the sequence number; upon receiving the loopback request packet, the receiver detects the validity according to the BIP 16 carried in the loopback request packet and detects whether the frame loss occurs according to the sequence number carried in the loopback request packet. the unidirectional frame delay parameter may be obtained according to the Timestamp Sent carried in the loopback request packet and the time when the receiver receives the loopback request packet). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sarkar-Guo to include loopback detection as taught by Zhai for reliability, to ensure that the performance parameter measurement packet may be a loopback request packet or a loopback reply packet. (See Zhai Paragraph 0022).

As per Claim 23 Sarkar-Guo teaches the method of claim 3, , However Sarkar-Guo may not explicitly disclose wherein the loopback detection detects a fault in a transmission path.
Zhai discloses wherein the loopback detection detects a fault in a transmission path (Paragraph 0027,  when the MPLS LSP recovers within ten seconds after entering into the defect state, it does not enter into the unavailable state, however, the frame loss may occur when packets are transmitted at this point.). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sarkar-Guo to include loopback detection as taught by Zhai for reliability, to ensure that the performance parameter measurement packet may be a loopback request packet or a loopback reply packet. (See Zhai Paragraph 0022).

Response to Argument(s)

Applicant’s arguments with respect to amended claims have been considered but are moot because of a new grounds of rejection.
 
Examiner’s Note
Examiner is open for discussion if the applicant’s representative need further 
clarifications.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure (See form 892).
  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to /SYED S ALI/ whose telephone number is (571)270-3681.  The examiner can normally be reached on M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on (571) 272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SYED ALI/           Primary Examiner, Art Unit 2468